Allowable Subject Matter
Claims 8-10, 12-17 and 19-27 are allowed.
1. Regarding claims 8-10 and 12-16, the prior art fails to teach or clearly suggest the claim 8 limitation stating:
“performing the first exposure process comprises decreasing an exposure intensity applied by the first exposure process in the stitching region, wherein the exposure intensity applied by the first exposure process is decreased in a direction towards the second patterning region”.


2. Regarding claims 21-27, the prior art fails to teach or clearly suggest the claim 21 limitation stating:
“exposing a first region of the photoresist and a second region of the photoresist using a first reticle, wherein the first region of the photoresist corresponds to the first region of the metallization pattern, wherein the second region of the photoresist corresponds to the second region of the metallization pattern, wherein exposing the first region of the photoresist and the second region of the photoresist comprises reducing an exposure intensity in the second region of the photoresist compared to the first region of the photoresist”.

3. Regarding claims 17 and 19-20, the prior art fails to teach or clearly suggest the claim 17 limitations stating:
“wherein performing the first exposure process comprises placing a first triangular opening of the first photomask reticle directly over the stitching region by placing a side of the first triangular opening at a first edge of the stitching region and placing a vertex of the first triangular opening at a second edge of the stitching region”, and
“wherein performing the second exposure process comprises placing a second triangular opening of the second photomask reticle directly over the stitching region by placing a side of the 
Wei et al. (PG Pub. No. US 2017/0213798 A1) teaches performing a second exposure process on a second patterning region of a photo resist using a second photomask reticle (¶ 0021 & fig. 3A: 32 exposed with second reticle 40 to define exposed regions 32C in region 200), wherein a first patterning region and the second patterning region overlap in a stitching region (¶ 0021 & fig. 3A: regions 100 and 200 overlap in stitching region 300).
Oae et al. (Patent No. US 5,364,718 A) teaches a stitching region between first and second exposure regions (fig. 1 among others: exposure region A stitched to exposure region B, similar to regions 100 and 200 of Wei, by protrusion 4), wherein a shape of the stitching region is triangular (figs. 2c & 2f: protrusion portions comprise triangular shapes).
However, neither Wei nor Oae teaches the limitations:
placing a side of the first triangular opening at a first edge of the stitching region and placing a vertex of the first triangular opening at a second edge of the stitching region, and
placing a side of the second triangular opening at the second edge of the stitching region and placing a vertex of the second triangular opening at the first edge of the stitching region.
Li et al. (PG Pub. No. US 2009/0001615 A1) teaches coincident overlay marks comprising complimentary triangular shapes (¶ 0076 & fig. 2c-2d), but fails to teach the triangular marks are comprised by a stitching region between first and second exposure regions.
Lin et al. (Patent No. US 6,077,756 A) teaches triangular-shaped overlay targets wherein a second triangular edge is placed at a vertex of a first triangular feature (fig. 4 and related text), but does not teach the triangular marks are comprised by a stitching region between first and second exposure regions.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN TURNER/               Examiner, Art Unit 2894